Citation Nr: 1549044	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  Jurisdiction of this case now lies with the RO in Detroit, Michigan.    


FINDINGS OF FACT

1.  The Veteran's PTSD stressor is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his active military service during the Persian Gulf War. 

2.  The Veteran is credible in his reports of in-service stressful events.  
 
3.  The most probative evidence of record establishes that the Veteran has a diagnosis of PTSD and that the diagnosis is related to his military stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.    
Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  However, that an injury or disease occurred in service is not enough; there must also be a resulting chronic disability.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must conform to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (updating 38 C.F.R. § 4.125 to reference the DSM, Fifth Edition (DSM-5), as of August 4, 2014).   

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, where the record does not contain clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  Under 38 C.F.R. § 3.304(f)(3), "'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

Analysis

The Veteran contends that he suffers from PTSD that is related to his active military service.  The Veteran's service coincided with the Persian Gulf War, which began on August 2, 1990.  From August 25, 1990, to March 23, 1991, the Veteran was stationed in the Southwest Asia theatre, where he served with the Second Squadron, Fourth Cavalry.  According to his service personnel records, the Veteran's military occupational specialty (MOS) was cavalry scout.  Among other honors, the Veteran was awarded the Southwest Asia Service Medal with two Bronze Service Stars.  The Veteran cites fear of hostile military activity as the in-service stressor that resulted in PTSD.   

The Veteran submitted a six-page statement describing the stressors he encountered during the Gulf War.  According to this statement, the Veteran spent fifteen to twenty days on the border of Saudi Arabia and Iraq and a few days inside Iraq's borders.  The Veteran describes seeing dead Iraqis on the roadside and in burial pits; hearing artillery rounds coming in; seeing explosions in the nighttime sky; hearing and feeling the detonation of bombs; being in a vehicle that became separated from the unit's formation during the first night of travel into Iraq; and witnessing an Iraqi "Frogger Missile" discharge from a distance of seventy-five yards.  

The Veteran also submitted diary entries from his time in Saudi Arabia and Iraq.  In the first entry, dated August 29, 1990, the Veteran wrote that his division was moving towards Iraq and he hoped they would not suffer serious losses.  On September 15, 1990, the Veteran noted that he was "getting more edgy" and was "sometimes exhausted"; on January 9, 1991, the Veteran stated that he was "pulling guard duty for two hours every night" and that it "starts to catch up to you;" on January 16, 1991, the Veteran reported B-52 bombers flying overhead; and on January 25, 1991, the Veteran wrote that the troops next to his battalion took artillery fire.  In entries for January 28-29, 1991, the Veteran reported hearing airplanes flying overhead every night, chemical alarms going off during the night, and a "super loud boom."  He also wrote, "my nerves are shot."  On February 25, 1991, the Veteran stated he was taking chemical pills every eight hours and thought that chemical warfare would be used by the enemy.  Although he reported feeling optimistic on February 27, 1991, the Veteran also stated that he would not feel "at ease" until he returned to the United States.  On February 28, 1991, the Veteran wrote that a missile was shot off approximately 200 meters from his location, at which time his life "flashed before [his] eyes."  The Veteran suspected it was an Iraqi SCUD missile and he remained "pretty nervous" because his area was not fully secured.  On the same day, the Veteran also "heard several loud explosions before and after 8:00 A.M.  Very loud booms!"  

The Veteran's diary entries go on to discuss hearing bombs exploding in the near distance and seeing destroyed vehicles-"a devastating sight"-along a highway in Iraq.  On March 2, 1991, the Veteran wrote that he saw his first dead bodies, which were in body bags on the roadside, and that his unit had engaged in launching rockets after the Iraqi army started to fire.  That night, the Veteran slept on the roadside with his unit, but was unable to walk around due to the presence of mine fields and booby traps.  On March 3, 1991, the Veteran saw the battle area, which contained more dead Iraqis.

As to the requirement of a PTSD diagnosis, the Veteran underwent a VA examination on January 26, 2012.  The VA examiner reviewed all relevant evidence, including the Veteran's Claims File, as well as information from collateral sources, such as treatment notes from a psychiatrist and a counselor, both in private practice.  The VA examiner also reviewed the Veteran's six-page statement describing the stressors he experienced during the Persian Gulf War; the Veteran reiterated many of these same stressors during his examination.

Although the VA examiner expressed concern about exaggerated symptomatology by the Veteran and the amount of first-hand conflict he was actually subjected to during his service, she admits, "it is clear that [the Veteran] was exposed to some amount of stress due to the high-alert environment and threat of engagement."  The claimed stressors align with Persian Gulf War experiences and the Veteran has consistently referred to these stressors over an extended period of time, as reflected in VA treatment records dating to 2009.  Accordingly, the Board credits the Veteran's lay testimony, which is consistent with the places, types, and circumstances of service in Southwest Asia during the Persian Gulf War, and finds the Veteran has established that the asserted in-service stressor occurred.  The Board also concludes that a link exists between the Veteran's current symptoms and the in-service stressor because many of the symptoms relate specifically to the Persian Gulf War, including nightmares, flashbacks, and avoiding conversations and thoughts about subjects that trigger memories of the War.       

The VA examiner concluded that the Veteran does not suffer from PTSD, citing "concerns about inconsistency in reports, past diagnoses of personality disorder, and current evidence of at least exaggeration of symptomatology, and without collateral information documenting Veteran's trauma exposure, claimed PTSD symptoms, and reasons for leaving the police force."  However, the VA examiner's report is internally inconsistent and does not reflect a measured treatment of all the evidence contained in the Veteran's claims file.  

First, the VA examiner's assessment of the Veteran's symptomatology explicitly shows that the Veteran meets the majority of the DSM-IV's diagnostic criteria for PTSD, specifically, exposure to a traumatic event where the Veteran experienced, witnessed, or was confronted with actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness, or horror; persistent re-experiencing of the traumatic event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, not present before the trauma; and persistent symptoms of increased arousal, not present before the trauma.  The VA examiner concluded that the Veteran does not meet Criterion E for a PTSD diagnosis, which requires experiencing the described symptoms for more than one month, or Criterion F, which requires clinically significant distress or impairment in social, occupational, or other important areas of functioning, caused by the described symptoms.  

The VA examiner's conclusions as to Criteria E and F are not supported by the reported exam results as a whole or by the Veteran's claims file.  The claims file contains the Veteran's treatment records from VAMCs for a period of more than seven years.  A thorough review of these records reflects that the Veteran has experienced symptoms related to PTSD since at least September 2008.  Thus, the Veteran has experienced PTSD symptoms for more than one month.  In addition, the VA examiner reaches inconsistent conclusions regarding impairment of the Veteran's functioning due to the described symptoms.  In evaluating the Veteran pursuant to the PTSD criteria, the VA examiner concluded that the Veteran's symptoms do not cause "clinically significant" impairment, but the examiner does not explain her rationale for this finding.  Furthermore, the VA examiner stated earlier in the exam results that the Veteran suffered from "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood." 

Second, the VA examiner concluded that the Veteran does not suffer from service-connected PTSD, despite her finding in Section II, Part 3 of the VA exam results that the Veteran's stated stressor is sufficient to support such a diagnosis, and that the stressor is related to the Veteran's fear of hostile military of terrorist activity.  Again, the VA examiner fails to explain the inconsistency between her findings and her conclusion. 

Moreover, the Veteran's claims file contains substantial medical evidence, including VA treatment records, supporting a diagnosis of PTSD.  Three VA doctors-two psychiatrists, on September 24, 2010, and October 29, 2009, and a physician, on February 22, 2010-gave the Veteran an Axis I PTSD diagnosis, citing flashbacks, nightmares, startling, anxiety, hypervigilance, and social withdrawal, among other symptoms.  The Veteran also consistently reported his symptoms to VA doctors, which included flashbacks to Desert Storm, avoiding crowds, nightmares, anxiety, hyperalertness, and hypervigilance.  Notes from the Veteran's visits with a social worker at the Morristown Community Based Outpatient Clinic (CBOC) during 2009 and 2010 also reflect consistent symptomatology, with the Veteran reporting paranoia, difficulty thinking about Desert Storm, and startling at loud noises, which reminded him of air bombings.  The Veteran also submitted letters from private medical providers-a psychiatrist and a social worker-in support of his claim.  Both letters, dated September 2008, state that the Veteran was being treated for PTSD.  

Where there are conflicting medical opinions regarding whether the Veteran has a current diagnosis of PTSD related to an in-service stressor, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madded v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1987); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Although the Board may not reject medical opinions based on its own medical judgment, Obert v. Brown, 5 Vet. App. 30 (1993), it may appropriately favor the opinion of one competent medical authority over another, see Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this case, the Board notes that the Veteran received a PTSD diagnosis from three VA doctors, as well as a psychiatrist in private practice.  Where a diagnosis of PTSD is made by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis is based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The inconsistencies contained in the VA exam results raise concerns regarding the soundness of the examiner's conclusion that the Veteran does not suffer from PTSD, thereby lessening the probative value of the results.  Also significant is the Veteran's consistent reporting of symptoms related to PTSD, such as anxiety, nightmares, and flashbacks, over a period of seven years.  As a lay person without medical training, the Veteran is considered generally competent to testify as to symptoms, though he cannot provide a medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Board credits the Veteran's consistent and extensive reporting of symptoms that support a PTSD diagnosis, and because the law requires giving the benefit of the doubt to the Veteran, the Board finds that the evidence demonstrates a valid diagnosis of PTSD.  

In conclusion, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's PTSD is related to his active service.  Pursuant to law, the benefit of the doubt is resolved in favor of the Veteran, thus entitlement to service connection for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


